Name: Commission Regulation (EC) No 407/2003 of 4 March 2003 amending Regulation (EC) No 1314/2002 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: international trade;  trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R0407Commission Regulation (EC) No 407/2003 of 4 March 2003 amending Regulation (EC) No 1314/2002 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of India Official Journal L 062 , 06/03/2003 P. 0006 - 0007Commission Regulation (EC) No 407/2003of 4 March 2003amending Regulation (EC) No 1314/2002 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of IndiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Regulation (EC) No 138/2003(2), and in particular Article 7 thereof,Whereas:(1) Paragraph 6 of the Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textiles products, initialled on 31 December 1994 and approved by Council Decision 96/386/EC(3), provides that favourable consideration should be given to certain requests from the Republic of India for "exceptional flexibility" in the setting of quotas for those products.(2) By Regulation (EC) No 1314/2002(4), as amended by Regulation (EC) No 2253/2002(5), the Commission granted such a request, made by the Republic of India on 17 May 2002.(3) On 7 November 2002 the Republic of India submitted a revised request for modification of the transfers authorised by Regulation (EC) No 1314/2002. The Commission granted that request by Regulation (EC) No 2253/2002.(4) On 7 February 2003 the Republic of India submitted a revised request for modification of the transfers authorised by Regulation (EC) No 2253/2002, changing a transfer of 718448 kilograms in favour of category 1 into a transfer of 508448 kilograms in favour of category 8 and a transfer of 210000 kilograms in favour of category 5. For reasons of clarity, a consolidated version of the exceptional flexibilities granted should be provided.(5) These transfers, as modified, requested by the Republic of India, apply to the quota for the year 2002. They fall within the limits of the flexibility provisions in Regulation (EEC) No 3030/93.(6) It is therefore appropriate to grant the revised request. Regulation (EC) No 1314/2002 should be amended accordingly.(7) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(8) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1314/2002 is replaced by the text shown in the Annex to this Regulation,Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union,This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 March 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 23, 28.1.2003, p. 1.(3) OJ L 153, 27.6.1996, p. 47.(4) OJ L 192, 20.7.2002, p. 22.(5) OJ L 343, 18.12.2002, p. 11.ANNEX">TABLE>"